UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F []REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR []SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 Date of event requiring this shell company report …………… For the transition period from to . Commission File No. 001-14835 NORTHCORE TECHNOLOGIES INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) ONTARIO, CANADA (Jurisdiction of incorporation or organization) 302 The East Mall, Suite 300 Toronto, Ontario M9B 6C7 (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. None Securities registered or to be registered pursuant to Section 12(g) of the Act. Common Shares Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act. None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report. 172,169,836 Common Shares as of December 31, 2010 Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act Yes NoX If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934. Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer[]Accelerated filer []Non-accelerated filer [X] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP[]International Financial Reporting Standards as issuedOther[ X ] by the International Accounting Standards Board[] Indicate by check mark which financial statement item the registrant has elected to follow. Item 17 Item 18 X If this an annual report, indicate by check mark whether the registrant is a shell company (as determined in Rule 12b-2 of the Exchange Act). YesNoX 2 NORTHCORE TECHNOLOGIES INC. Annual Report on Form 20-F for the Fiscal Year Ended December 31, 2010 FORWARD LOOKING STATEMENTS From time to time, we make oral and written statements that may be considered "forward looking statements" (rather than historical facts).We are taking advantage of the "safe-harbour" provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements we may make from time to time, including the forward-looking statements in this Annual Report. You can identify these statements when you see words such as "may", "expect", "anticipate", "estimate", "believe", "intend", and other similar expressions.These forward-looking statements relate, among other items, to: · our future capital needs; · future expectations as to profitability and operating results; · our ability to further develop business relationships and revenues; · our expectations about the markets for our products and services; · acceptance of our products and services; · competitive factors; · our ability to repay debt; · our ability to maintain operating expenses; · our ability to attract and retain employees; · new products and technological changes; · our ability to develop appropriate strategic alliances; · protection of our proprietary technology; · our ability to acquire complementary products or businesses and integrate them into our business; · our ability to increase revenue from existing products and services; · our ability to expand the scope of our product offering; and · geographic expansion of our business. We have based these forward-looking statements largely on our current plans and expectations.Forward-looking statements are subject to risks and uncertainties, some of which are beyond our control.Our actual results could differ materially from those described in our forward-looking statements as a result of the factors described in the “Risk Factors” included elsewhere in this Annual Report, including, among others: · the timing of our future capital needs and our ability to raise additional capital when needed; · our ability to repay our debt to lenders; · increasingly longer sales cycles; · potential fluctuations in our financial results and our difficulties in forecasting; · volatility of the stock markets and fluctuations in the market price of our stock; · the ability to buy and sell our shares on the Over the Counter Bulletin Board; · our ability to compete with other companies in our industry; · our dependence upon a limited number of customers; · our ability to retain and attract key personnel; · risk of significant delays in product development; · failure to timely develop or license new technologies; 3 · risks relating to any requirement to correct or delay the release of products due to software bugs or errors; · risk of system failure or interruption; · risks associated with any further dramatic expansions and retractions in the future; · risks associated with international operations; · problems which may arise in connection with the acquisition or integration of new businesses, products, services, technologies or other strategic relationships; · risks associated with protecting our intellectual property, and potentially infringing the intellectual property rights of others; · fluctuations in currency exchanges; · risks to holders of our common shares following any issuance of our preferred shares; and · the ability to enforce legal claims against us or our officers or directors. We do not have, and do not undertake, any obligation to publicly update or revise any forward-looking statements contained in this Annual Report, whether as a result of new information, future events or otherwise.Because of these risks and uncertainties, the forward-looking statements and circumstances discussed in this Annual Report might not transpire. Trademarks or trade names, which we own and are used in this Annual Report, include: DYN@MIC BUYER™, DYN@MIC SELLER™ and WORKING CAPITAL ENGINE™. Each trademark, trade name, or service mark of any other company appearing in this Annual Report belongs to its holder. 4 TABLE OF CONTENTS PART I Page ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 7 ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE 7 ITEM 3 - KEY INFORMATION 7 A. Selected Financial Data 7 B. Capitalization and Indebtedness 9 C. Reasons For The Offer And Use Of Proceeds 9 D. Risk Factors 9 ITEM 4 - INFORMATION ON THE COMPANY 17 A. History and Development of the Company 17 B. Business Overview 21 C. Organizational Structure 30 D. Property, Plant and Equipment 30 ITEM 4A - UNRESOLVED STAFF COMMENTS 30 ITEM 5 - OPERATING AND FINANCIAL REVIEW AND PROSPECTS - MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION ANDRESULTS OF OPERATIONS 30 A. Operating Results 32 B. Liquidity and Capital Resources 37 C. Research and Development, Patents, and Licenses, Etc 40 D. Trend Information 40 E. Off-Balance Sheet Arrangements 40 F. Tabular Disclosure of Contractual Obligations 41 ITEM 6 - DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 41 A. Directors And Senior Management 41 B. Compensation 43 C. Board Practices 44 C.1. Audit Committee Information 45 D. Employees 47 E. Share Ownership 47 ITEM 7 - MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 48 A. Major Shareholders 48 B. Related Party Transactions 48 ITEM 8 - FINANCIAL INFORMATION 48 ITEM 9 - THE OFFER AND LISTING 49 5 ITEM 10 - ADDITIONAL INFORMATION 52 A. Share Capital 52 B. Memorandum and Articles of Association 52 C. Material Contracts 55 D. Exchange Controls 56 E. Taxation 56 F. Dividends and Paying Agents 62 G. Statements by Experts 62 H. Documents on Display 62 I. Subsidiary Information 63 ITEM 11 - QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 63 ITEM 12 - DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 63 63 PART II 63 ITEM 13 - DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 63 ITEM 14 - MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS 63 AND USE OF PROCEEDS 63 ITEM 15 – CONTROLS AND PROCEDURES 63 ITEM 16 [RESERVED] 64 ITEM 16 64 A. Audit Committee Financial Expert 64 B. Code of Ethics 64 C. Principal Accountant Fees and Services 64 D. Exemptions from the Listing Standards For Audit Committees 65 E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 65 PART III 65 ITEM 17- FINANCIAL STATEMENTS 65 ITEM 18 - FINANCIAL STATEMENTS 65 ITEM 19 – EXHIBITS 65 6 Unless otherwise indicated, all references in this Annual Report to “dollars” or “$” are references to Canadian dollars.Our financial statements are expressed in Canadian dollars.Except as otherwise noted, certain financial information presented in this Annual Report has been translated from Canadian dollars to U.S. dollars at an exchange rate of Cdn$1.0009 to US$1.00 (or US$0.9990 to Cdn$1.00), the noon buying rate in New York City on December31, 2010 for cable transfers in Canadian dollars as certified for customs purposes by the Federal Reserve Bank of New York.These translations are not intended to suggest that Canadian dollars have been or could be converted into U.S. dollars at that or any other rate. PART I ITEM 1 - IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2 - OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3 - KEY INFORMATION A. SELECTED FINANCIAL DATA The selected financial data set forth below should be read in conjunction with, and is qualified by reference to, our consolidated financial statements and the related notes, and the section "Operating and Financial Review and Prospects" included elsewhere in this Annual Report.The consolidated statement of operations data for the years ended December 31, 2010, 2009, and 2008 and consolidated balance sheet data as of December31, 2010 and 2009, as set forth below, are derived from our audited consolidated financial statements and the related notes included elsewhere in this Annual Report. The consolidated statement of operations data for the years ended December 31, 2007 and 2006 and the consolidated balance sheet data as at December31, 2008, 2007 and 2006 has been derived from our audited consolidated financial statements for those years, which are not included in this Annual Report but have previously been filed with the Commission. We have prepared our consolidated financial statements in accordance with accounting principles generally accepted in Canada, which differ in certain respects from accounting principles generally accepted in the United States.However, as applied to us, for all fiscal periods for which financial data is presented in this Annual Report, Canadian GAAP and U.S. GAAP were substantially identical in all material respects, except as disclosed in Note 21 of our consolidated financial statements. Historical results are not necessarily indicative of results to be expected for any future period. 7 Year Ended December 31, (Cdn$) (Cdn$) (Cdn$) (Cdn$) (Cdn$) (in thousands except for per share data) Consolidated Statement of Operations Data (Canadian GAAP): Revenues Operating expenses: General and administrative Customer service and technology Sales and marketing Stock-based compensation 43 94 Depreciation and amortization 22 29 33 39 92 Interest expense Other expenses (net) - Total expenses Loss from continuing operations ) Income from discontinued operations - Loss for the year ) Loss per share (1) Weighted average number of common shares Consolidated Statement of Operations Data (U.S. GAAP): (3) Loss for the year as reported under U.S. GAAP As at December 31, (Cdn$) (Cdn$) (Cdn$) (Cdn$) (Cdn$) (in thousands) Consolidated Balance Sheet Data (Canadian GAAP): (2) Total assets Shareholders’ deficiency ) Consolidated Balance Sheet Data (U.S. GAAP): (3) Total assets Shareholders’ deficiency ) For each fiscal year, the Company excluded the effect of all convertible debt, stock options and share-purchase warrants in the calculation of diluted loss per share, as their impact would have been anti-dilutive. The Company has not paid dividends since its formation. The significant differences between Canadian GAAP and U.S. GAAP arise primarily from the accounting differences relating to the secured subordinated notes issued. Refer to Note 21 (b) of the consolidated financial statements for details. 8 EXCHANGE RATES The following tables set forth, for the periods indicated, certain exchange rates based on the noon buying rate in New York City for cable transfers in Canadian dollars, as certified for customs purposes by the Federal Reserve Bank of New York.Such rates are the number of U.S. dollars per one Canadian dollar and are the inverse of the rates quoted by the Federal Reserve Board of New York for Canadian Dollars per U.S. $1.00.On February 28, 2011, the exchange rate was CAD$1.00 US$1.0270. Year Ended December31, Rate Average during year (1) (1) The average rate is the average of the exchange rates on the last day of each month during the year. Month High during month Low during month September 2010 October 2010 November 2010 December 2010 January 2011 February 2011 B. CAPITALIZATION AND INDEBTEDNESS Not applicable. C. REASONS FOR THE OFFER AND USE OF PROCEEDS. Not applicable. D. RISK FACTORS The following is a summary of certain risks and uncertainties, which we face in our business.This summary is not meant to be exhaustive.These Risk Factors should be read in conjunction with other cautionary statements, which we make in this Annual Report and in our other public reports, registration statements and public announcements. WE WILL NEED ADDITIONAL CAPITAL AND IF WE ARE UNABLE TO SECURE ADDITIONAL FINANCING WHEN WE NEED IT, WE MAY BE REQUIRED TO SIGNIFICANTLY CURTAIL OR CEASE OUR OPERATIONS We have not yet realized profitable operations and have relied on non-operational sources of financing to fund our operations.Since we began our operations, we have been funded primarily through the sale of securities to investors in a series of private placements, convertible debt instruments, sales of equity to, and investments from, strategic partners, gains from investments, option exercises, a rights offering and, to a limited extent, through cash flow from operations.While our Company’s financial statements for the year-ended December 31, 2010, have been prepared on the basis of accounting principles applicable to a going concern, certain adverse conditions and events cast substantial doubt upon the validity of this assumption. Our ability to continue as a going concern will be dependent on management’s ability to successfully execute its business plan including a substantial increase in revenue as well as maintaining operating expenses at or near the same level as 2010.We cannot provide assurance that we will be able to execute on our business plan or assure that efforts to raise additional financings would be successful. 9 Management believes that continued existence beyond 2010 is dependent on its ability to increase revenue from existing products, and to expand the scope of its product offering which entails a combination of internally developed software and partnerships with third parties. Management further believes that ability to raise additional financing during 2011 is also critical for continued existence of the Company. As of December 31, 2010, we had cash on hand of approximately $90,000. We do not have any committed sources of additional financing at this time and we are uncertain whether additional funding will be available when we need it on terms that will be acceptable to us or at all except as mentioned in Note 22 to the consolidated financial statements. If we are not able to obtain financing when we need it, we would be unable to carry out our business plan and would have to significantly curtail or cease our operations. We have included in Note 2 to our financial statements for the year ended December 31, 2010, a discussion about our ability to continue as a going concern. Potential sources of financing include strategic relationships, public or private sales of our shares, debt, convertible securities or other arrangements. If we raise funds by selling additional shares, including common shares or other securities convertible into common shares, the ownership interests of our existing shareholders will be diluted.If we raise funds by selling preferred shares, such shares may carry more voting rights, higher dividend payments or more favorable rights upon distribution than those for the common shares.If we incur debt, the holders of such debt may be granted security interests in our assets.Because of our potential long-term capital requirements, we may seek to access the public or private equity or debt markets whenever conditions are favorable, even if we do not have an immediate need for additional capital at that time. If we fail to obtain financing when we need it, it would have a material adverse effect on our business, financial condition, cash flows and results of operations. WE ARE NOT PROFITABLE AND WE MAY NEVER BECOME PROFITABLE We have accumulated losses of approximately $118.939 million as of December 31, 2010.For the year ended December31, 2010 our loss was $2.918 million. We have never been profitable and expect to continue to incur losses for the foreseeable future. We cannot assure you that we will earn profits or generate positive cash flows from operations in the future. OUR ABILITY TO REPAY OUR DEBT TO LENDERS We have not yet realized profitable operations and have relied on non-operational sources of financing to fund our operations. We have been funded primarily through the sale of securities to investors in a series of private placements, which have included a series of convertible debt instruments. As these debt instruments become due we cannot provide assurance that we will have the funds on hand to repay lenders. We may need to renegotiate or restructure certain debt arrangements, as they become due in order to maintain operations. THE LIMITED OPERATING HISTORY OF OUR JOINT VENTURE WITH GE COMMERCIAL FINANCE HAS MADE US DEPENDENT UPON A SMALLER CUSTOMER BASE OF LARGER CLIENTS In December 2003 we formed the joint venture, GE Asset Manager, LLC with the General Electric Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE” or “GE Commercial Finance”). Growing this business venture has required us to shift focus from a broad spectrum of customers to focusing on a small number of large clients. By further investing in our relationship with GE Commercial Finance, we are increasing our business risk by becoming substantially dependent on the business generated by the joint venture. WE ARE A GROWTH STAGE COMPANY AND ARE SUBJECT TO THE RISKS INHERENT IN A NEW BUSINESS Our business and prospects must be considered in light of the risks, uncertainties and expenses frequently encountered by companies in their early stages of development, particularly companies in new and rapidly evolving markets.Our business strategy may not be successful and we may not successfully address those risks. 10 WE MAY EXPERIENCE INCREASINGLY LONGER SALES CYCLES A significant portion of our revenue in any quarter is derived from a relatively small number of contracts.We often experience sales cycles of six (6) to eighteen (18) months.If the length of our sales cycles increases, our revenues may decrease and our quarterly results would be adversely affected.In addition, our current and future expense levels are based largely on our investment plans and estimates of future revenues and are, to a large extent, fixed.We may be unable to adjust spending in a timely manner to compensate for any unexpected revenue shortfall. Any significant shortfall in revenues relative to our planned expenditures would have a material adverse effect on our business, financial condition, cash flows and results of operations. POTENTIAL FLUCTUATIONS IN OUR FINANCIAL RESULTS MAKE FINANCIAL FORECASTING DIFFICULT Our operating results have varied on a quarterly basis in the past and may fluctuate significantly as a result of a variety of factors, many of which are outside our control. Factors that may affect our quarterly operating results include: · General economic conditions as well as economic conditions specific to our industry; · Long sales cycles, which characterize our industry; · Implementation delays, which can affect payment and recognition of revenue; · Any decision by us to reduce prices for our solutions in response to price reductions by competitors; · The amount and timing of operating costs and capital expenditures relating to monitoring or expanding our business, operations and infrastructure; and · The timing of, and our ability to integrate, any future acquisition, technologies or products or any strategic investments or relationships into which we may enter. Due to these factors, our quarterly revenues and operating results are difficult to forecast.We believe that period-to-period comparisons of our operating results may not be meaningful and should not be relied upon as an indication of future performance. In addition, it is likely that in one or more future quarters, our operating results will fall below the expectations of securities analysts and investors.In such event, the trading price of our common shares would almost certainly be materially adversely affected. OUR SHARE PRICE HAS FLUCTUATED SUBSTANTIALLY AND MAY CONTINUE TO DO SO The trading price of our common shares on The Toronto Stock Exchange and on the Nasdaq Over the Counter Bulletin Board (“OTCBB”) has fluctuated significantly in the past and could be subject to wide fluctuations in the future. The market prices for securities of technology companies have been highly volatile. These companies have experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to their operating performance. Broad market and industry factors may materially and adversely affect the market price of our common shares, regardless of our operating performance. In addition, fluctuations in our operating results and concerns regarding our competitive position can have an adverse and unpredictable effect on the market price of our shares. In the past, following periods of volatility in the market price of a company’s securities, securities class-action litigation has often been instituted against that company. Such litigation, if instituted against us, could result in substantial costs and a diversion of management’s attention and resources, which could have a material adverse effect on our business, results of operations, cash flow, financial condition and prospects. If we do not prevail in any such action, which may be brought, we could be forced to pay damages. 11 THE ABILITY TO BUY OR SELL OUR COMMON SHARES ON THE OTCBB MAY BE LIMITED Our common shares trade on the OTCBB.The OTCBB is generally considered to be a less efficient market than the Nasdaq National Market or the Nasdaq SmallCap Market on which our shares previously traded.As a result, the ability to buy or sell our common shares on the OTCBB may be limited.In addition, since our shares are no longer listed on the Nasdaq National Market or Nasdaq SmallCap Market, our shares may be subject to the “penny stock” regulations described below.De-listing from the Nasdaq National Market and the Nasdaq SmallCap Market does not affect the listing of our common shares on The Toronto Stock Exchange. OUR COMMON SHARES ARE SUBJECT TO “PENNY STOCK” REGULATIONS WHICH MAY AFFECT YOUR ABILITY TO BUY OR SELL OUR COMMON SHARES Our shares are characterized as “penny stocks” which may severely affect market liquidity.The Securities Enforcement and Penny Stock Reform Act of 1990 requires additional disclosure relating to the market for penny stocks in connection with trades in any stock defined as a penny stock. Securities and Exchange Commission regulations generally define a penny stock to be an equity security that has a market price of less than US$5.00 per share, subject to certain exceptions.The regulations require, prior to any transaction involving a penny stock, delivery of a disclosure schedule explaining the penny stock market and the risks associated therewith.The penny stock regulations may adversely affect the market liquidity of our common shares by limiting the ability of broker/dealers to trade the shares and the ability of purchasers of our common shares to sell in the secondary market.Certain institutions and investors will not invest in penny stocks. THE MARKETS IN WHICH WE OPERATE ARE HIGHLY COMPETITIVE The market for asset lifecycle management solutions is rapidly evolving and intensely competitive. We face significant competition in each segment of our business (asset sourcing, procurement, asset management and asset disposition).We expect that competition will further intensify as larger existing companies expand their product lines and industry consolidation accelerates. Many of our competitors have longer operating histories, larger customer bases, greater brand recognition and significantly greater financial, marketing and other resources than we. We cannot be certain that we will be able to compete with them effectively. If we fail to do so, it would have a material adverse effect on our business, financial condition, cash flows and results of operations. IMPACT OF CURRENT GLOBAL ECONOMIC CONDITIONS Recently, global financial markets and economic conditions have been, and may continue to be, disrupted and volatile. As a result of concerns about the stability of financial markets generally and the solvency of creditors specifically, the cost of obtaining money from the credit markets generally has increased as many lenders and institutional investors have increased interest rates, enacted tighter lending standards, refused to refinance existing debt on terms similar to current debt and in some cases, ceased to provide funding to borrowers.Concerns about the current economic situation may also have the effect of tightening the equity markets making any equity based financing which we may desire to undertake difficult to obtain, or obtainable only on terms and conditions which we may find burdensome or unacceptable. These issues, along with the current weak economic conditions have made, and may continue to make, it more difficult for us to obtain necessary funding on reasonable and competitive terms, and as a result, our ability to continue our businesses, pursue improvements, and continue future growth may be limited or curtailed. In addition, current weak economic conditions may negatively impact our customers’ ability to obtain financing and fund their businesses. As a result, we may incur decreases in sales, which will negatively impact our revenue. 12 WE DEPEND HEAVILY ON A SMALL NUMBER OF CUSTOMERS, AND IF WE LOSE ANY OF THEM OR THEY REDUCE THEIR BUSINESS WITH US, WE WOULD LOSE A SUBSTANTIAL PORTION OF OUR REVENUES In 2010, one customer accounted for 69 percent, (2009–two customers accounted for 62 percent, and 19 percent, respectively) of total revenues. If our relationships with any of these customers is severed or meaningfully altered, we would experience a significant decline in our performance, particularly through reduced revenues, which would have a material adverse effect on our business, financial condition, cash flows and results of operations. WE MAY NOT BE ABLE TO RETAIN OR ATTRACT THE HIGHLY SKILLED PERSONNEL WE NEED Our success is substantially dependent on the ability and experience of our senior management and other key personnel.We do not have long-term employment agreements with any of our key personnel and maintain no “key person” life insurance policies. We may need to hire new or additional personnel to respond to attrition or future growth of our business.However, there is significant competition for qualified personnel. We cannot be certain we will be able to retain existing personnel or hire additional, qualified personnel when needed. SIGNIFICANT DELAYS IN PRODUCT DEVELOPMENT WOULD HARM OUR REPUTATION AND RESULT IN LOSS OF REVENUE If we experience significant product development delays, our position in the market would be harmed, and our revenues could be substantially reduced, which would adversely affect our operating results.As a result of the complexities inherent in our software, major new product enhancements and new products often require long development and test periods before they are released.On occasion, we have experienced delays in the scheduled release date of new or enhanced products, and we may experience delays in the future.Delays may occur for many reasons, including an inability to hire a sufficient number of developers, discovery of bugs and errors or a failure of our current or future products to conform to industry requirements.Any such delay, or the failure of new products or enhancements in achieving market acceptance, could materially impact our business and reputation and result in a decrease in our revenues. WE MAY HAVE TO EXPEND SIGNIFICANT RESOURCES TO KEEP PACE WITH RAPID TECHNOLOGICAL CHANGE Our industry is characterized by rapid technological change, changes in user and customer requirements, frequent new service or product introductions embodying new technologies and the emergence of new industry standards and practices.Any of these could hamper our ability to compete or render our proprietary technology obsolete.Our future success will depend, in part, on our ability to: · Develop new proprietary technology that addresses the increasingly sophisticated and varied needs of our existing and prospective customers; · Anticipate and respond to technological advances and emerging industry standards and practices on a timely and cost-effective basis; · Continually improve the performance, features and reliability of our products in response to evolving market demands; and · License leading technologies. We may be required to make substantial expenditures to accomplish the foregoing or to modify or adapt our services or infrastructure. If we are unable to do so, it would have a material adverse effect on our business, financial condition, cash flows and results of operations. 13 OUR BUSINESS COULD BE SUBSTANTIALLY HARMED IF WE HAVE TO CORRECT OR DELAY THE RELEASE OF PRODUCTS DUE TO SOFTWARE BUGS OR ERRORS We sell complex software applications and services.Our applications may contain undetected errors or bugs when first introduced or as new versions are released.Our software products may also contain undetected viruses.Further, software we license from third parties and incorporate into our products may contain errors, bugs or viruses.Errors, bugs and viruses may result in any of the following: ·Adverse customer reactions;·Negative publicity regarding our business and our products; ·Harm to our reputation; ·Loss of or delay in market acceptance; ·Loss of revenue or required product changes; ·Diversion of development resources and increased development expenses; ·Increased service and warranty costs; ·Legal action by our customers; and ·Increased insurance costs. SYSTEMS DEFECTS, FAILURES OR BREACHES OF SECURITY COULD CAUSE A SIGNIFICANT DISRUPTION TO OUR BUSINESS, DAMAGE OUR REPUTATION AND EXPOSE US TO LIABILITY We host certain websites and applications for our customers.Our systems are vulnerable to a number of factors that may cause interruptions in our ability to enable or host solutions for third parties, including, among others: · Damage from human error, tampering and vandalism; · Breaches of security; · Fire and power losses; · Telecommunications failures and capacity limitations; and · Software or hardware defects. Despite the precautions we have taken and plan to take, the occurrence of any of these events or other unanticipated problems could result in service interruptions, which could damage our reputation, and subject us to loss of business and significant repair costs.Certain of our contracts require that we pay penalties or permit a customer to terminate the contract if we are unable to maintain minimum performance levels. Although we continue to take steps to enhance the security of our systems and ensure that appropriate back-up systems are in place, our systems are not now, nor will they ever be, fully secure. OUR BUSINESS HAS UNDERGONE DRAMATIC EXPANSION AND RETRACTION PHASES SINCE OUR FORMATION.WE MAY NOT BE ABLE TO MANAGE FURTHER DRAMATIC EXPANSIONS AND RETRACTIONS IN THE FUTURE Our business has undergone dramatic expansion and retraction since our formation, which has placed significant strain on our management resources.If we should grow or retract dramatically in the future, there may be further significant demands on our management, administrative, operating and financial resources.In order to manage these demands effectively, we will need to expand and improve our operational, financial and management information systems and motivate, manage and retain employees.We cannot assure you that we will be able to do so, that our management, personnel or systems will be adequate, or that we will be able to achieve levels of revenue commensurate with the resulting levels of operating expenses. 14 SALES TO CUSTOMERS OUTSIDE CANADA ACCOUNT FOR A SIGNIFICANT PORTION OF OUR REVENUE, WHICH EXPOSES US TO CERTAIN RISKS While we currently operate out of Canada, many of our customers are based outside of Canada. There are risks inherent in doing business outside Canada, including: · Differing laws and regulatory requirements; · Political and economic risks; · Currency and foreign exchange fluctuations and controls; · Tariffs, customs, duties and other trade barriers; · Longer payment cycles and problems in collecting accounts receivable; · Potentially adverse tax consequences; and · Any of these risks could adversely affect the success of our business; PART IACQUISITIONS OF COMPANIES OR TECHNOLOGIES MAY RESULT IN DISRUPTIONS TO OUR BUSINESS AND/OR DISTRACTIONS FOR OUR MANAGEMENT In the future, we may seek to acquire other businesses or make investments in complementary businesses or technologies. We may not be able to acquire or manage additional businesses profitably or successfully integrate any acquired businesses with our business.Businesses that we acquire may have liabilities that we underestimate or do not discover during our pre-acquisition investigations.Certain liabilities, even if we do not expressly assume them, may be imposed on us as the successor to the business.Further, each acquisition may involve other special risks that could cause the acquired businesses to fail to meet our expectations.For example: · The acquired businesses may not achieve expected results; · We may not be able to retain key personnel of the acquired businesses; · We may incur substantial, unanticipated costs, delays or other operational or financial problems when we try to integrate businesses we acquire with our own; · Our management’s attention may be diverted; or · Our management may not be able to manage the combined entity effectively or to make acquisitions and grow our business internally at the same time. The occurrence of one or more of these factors could have a material adverse effect on our business, financial condition, cash flows and results of operations.In addition, we may incur debt or issue equity securities to pay for any future acquisitions or investments, which could dilute the ownership interest of our existing shareholders. IF WE ARE UNABLE TO SUCCESSFULLY PROTECT OUR INTELLECTUAL PROPERTY OR OBTAIN CERTAIN LICENSES, OUR COMPETITIVE POSITION MAY BE WEAKENED Our performance and ability to compete are dependent in part on our technology.We rely on a combination of patent, copyright, trademark and trade secret laws as well as confidentiality agreements and technical measures, to establish and protect our rights in the technology we develop. We cannot guarantee that any patents issued to us will afford meaningful protection for our technology.Competitors may develop similar technologies which do not conflict with our patents.Others may challenge our patents and, as a result, our patents could be narrowed or invalidated. Our software is protected by common law copyright laws, as opposed to registration under copyright statutes.Common law protection may be narrower than that which we could obtain under registered copyrights.As a result, we may experience difficulty in enforcing our copyrights against certain third parties.The source code for our proprietary software is protected as a trade secret.Aspart of our confidentiality protection procedures, we generally enter into agreements with our employees and consultants and limit access to, and distribution of, our software, documentation and other proprietary 15 information.We cannot assure you that the steps we take will prevent misappropriation of our technology or that agreements entered into for that purpose will be enforceable. In order to protect our intellectual property, it may be necessary for us to sue one or more third parties.While this has not been necessary to date, there can be no guarantee that we will not be required to do so in future to protect our rights. The laws of other countries may afford us little or no protection for our intellectual property. We also rely on a variety of technology that we license from third parties, including our database and Internet server software, which is used to perform key functions.These third-party technology licenses may not continue to be available to us on commercially reasonable terms, or at all. If we are unable to maintain these licenses or obtain upgrades to these licenses, we could be delayed in completing or prevented from offering some products or services. OTHERS COULD CLAIM THAT WE INFRINGE ON THEIR INTELLECTUAL PROPERTY RIGHTS, WHICH MAY RESULT IN COSTLY AND TIME-CONSUMING LITIGATION Our success will also depend partly on our ability to operate without infringing upon the proprietary rights of others, as well as our ability to prevent others from infringing on our proprietary rights.We may be required at times to take legal action in order to protect our proprietary rights.Also, from time to time, we may receive notice from third parties claiming that we infringe their patent or other proprietary rights. In the past, a certain third party claimed that certain of our technology infringed their intellectual property rights.The claim with the particular third party has been resolved in a prior period through a licensing arrangement.There can be no assurances that other third parties will not make similar claims in the future. We believe that infringement claims will increase in the technology sector as competition intensifies.Despite our best efforts, we may be sued for infringing on the patent or other proprietary rights of others.Such litigation is costly, and even if we prevail, the cost of such litigation could harm us.If we do not prevail or cannot fund a complete defense, in addition to any damages we might have to pay, we could be required to stop the infringing activity or obtain a license.We cannot be certain that any required license would be available to us on acceptable terms, or at all.If we fail to obtain a license, or if the terms of a license are burdensome to us, this could have a material adverse effect on our business, financial condition, cash flows and results of operations. WE ARE SUBJECT TO RISKS ASSOCIATED WITH EXCHANGE RATE FLUCTUATIONS The Company’s revenue from software licensing and related services and e-commerce enabling agreements is transacted in various currencies including the Canadian dollar and U.S. dollar.As the majority of our revenues are realized in U.S. dollar and our expenses are transacted in Canadian dollar, the appreciation of the U.S. dollar against the Canadian dollar may have a favorable impact on our results.The Company does not use derivative instruments to manage exposure to foreign exchange fluctuations. Fluctuations in the exchange rates of these currencies or the exchange rate of other currencies against the Canadian dollar could have a material adverse effect on our business, financial condition, cash flows and results of operations. OUR PREFERRED SHARES COULD PREVENT OR DELAY A TAKEOVER THAT SOME OR A MAJORITY OF SHAREHOLDERS CONSIDER FAVORABLE Our Board of Directors, without any further vote of our shareholders, may issue preferred shares and determine the price, preferences, rights and restrictions of those shares.The rights of the holders of common shares will be subject to, and may be adversely affected by, the rights of the holders of any series of preferred shares that may be issued in the future.That means, for example, that we can issue preferred shares with more voting rights, higher dividend payments or more favorable rights upon distribution than those for our common shares.If we issue certain types of preferred shares in the future, it may also be more difficult for a third party to acquire a majority of our outstanding voting shares and such issuance may, in certain circumstances, deter or delay mergers, tender offers or other possible transactions that may be favored by some or a majority of our shareholders. 16 IT MAY BE DIFFICULT FOR YOU TO ENFORCE LEGAL CLAIMS AGAINST US OR OUR OFFICERS OR DIRECTORS We are incorporated under the laws of the Province of Ontario, Canada.A certain number of our directors and officers are residents of Canada and substantially all of our assets and the assets of such persons are located outside the United States.As a result, it may be difficult for holders of common shares to effect service of legal process within the United States upon those directors and officers who are not residents of the United States.It may also be difficult to realize in the United States upon judgments of courts of the United States without enforcing such judgments in our home jurisdiction or the jurisdiction of residence of the director or officer concerned. ITEM 4 - INFORMATION ON THE COMPANY A. HISTORY AND DEVELOPMENT OF THE COMPANY Our name is Northcore Technologies Inc. (“Northcore, or the “Company”). The Company was formed pursuant to the Business Corporations Act (Ontario). The business began as Internet Liquidators Inc. (“IL Inc.”), a business corporation formed under the laws of Ontario, Canada, in September 1995 and after a series of corporate reorganizations, as described below, developed into the present Company. In May 1996, Internet Liquidators International Inc. (“ILI Inc.”), also an Ontario company, acquired all of the shares of IL Inc. The two companies, IL Inc. and ILI Inc., were amalgamated on January 9, 1997.By articles of amendment dated June 25 1998, the name of ILI Inc. was changed to Bid.Com International Inc. On October 11, 2001, Bid.Com acquired substantially all of the shares of ADB Systemer ASA, a public limited liability company organized under the laws of the Kingdom of Norway. As part of the acquisition of ADB Systemer, Bid.Com completed a two for one share consolidation and changed its name to ADB Systems International Inc. (“ADB Inc.”) by articles of amendment dated October 11, 2001. During 2002, ADB Inc. entered into a series of agreements with the Brick Warehouse Corporation (“The Brick”) whereby the parties agreed to cooperate in online retail operations that utilized the retail technology that the Company had developed and operated under the name “Bid.Com International Inc.” in the online sale of consumer products to be supplied by The Brick. In connection with these transactions The Brick granted to the Company a secured loan and the Company completed a corporate reorganization by plan of arrangement, as described below. On August 20, 2002, a new Ontario company was formed called ADB Systems International Ltd. (“ADB Ltd.”), which was incorporated by certificate and Articles of Incorporation. Pursuant to a plan of arrangement approved by the shareholders of ADB Inc. on October 22, 2002 and by the Ontario Superior Court of Justice on October 24, 2002 (the “Arrangement”) the shareholders of ADB Inc. exchanged their shares of ADB Inc. for shares of ADB Ltd., as the Company was then known, on a one-for-one basis on October 31, 2002. As a result of the Arrangement, the business of ADB Inc., including all assets and liabilities of ADB Inc. (other than those related to retail activities, which remained with ADB Inc.), was transferred to the Company in the form of a return of capital. The name of ADB Inc. was subsequently changed to Bid.Com International Ltd. and on June 30, 2003, the Company exercised its option to transfer to The Brick all of the issued shares of Bid.Com International Ltd. (formerly ADB Inc.) in satisfaction of the outstanding principal amount and accrued interest on the loan then owing to The Brick. On June 30, 2006, in connection with the disposition of the Company’s Norwegian subsidiary ADB Systemer AS, the Company changed its name, by articles of amendment, to Northcore Technologies Inc. Effective July 18, 2006 the Company’s stock symbols were changed to NTI on the TSX and to NTLNF on the over-the-counter bulletin board (OTCBB). The principal and registered office of the Company is located at 302 The East Mall, Suite 300 Toronto, Ontario, Canada, M9B 6C7 and our telephone number is (416) 640-0400.Additional information on the Company can be found at www.northcore.com. The information contained on our web site is not deemed to be part of this Annual Report. 17 MAJOR DEVELOPMENTS Significant product and business developments over the last three fiscal years have been as follows: FISCAL 2010 Northcore completed a number of customer and operational activities throughout the course of 2010.These activities were designed to accelerate revenue opportunities, solidify our financial position, and strengthen our abilities to work with our customers and partners. Financing Activities · Closed an equity transaction with GEM Global Yield Fund Limited, securing net cash proceeds of $300,000.As a result of the transaction, Northcore issued 2,191,000 common shares for the first tranche draw and 6,000,000 warrants to finalize the availability of the committed $6,000,000 equity line of credit with GEM; · Closed the first tranche of equity private placement on December 22, 2010, securing net proceeds of $625,000 through the issuance of common shares and warrants. The second tranche closed for net proceeds of $729,000 on February 14, 2011 as a subsequent event to the year; and · Continued to strengthen our balance sheet through the conversion of $145,000 secured subordinated notes into equity combined with $143,000 of new equity through the exercise of the associated warrants. Customer Activities During 2010, Northcore focused on expanding the breadth of existing customer relationships and extending the product line in order to open up new opportunities. Results of this strategy include: · Completed the development cycle and large scale roll out of a holistic remarketing platform to the Yale and Hyster dealer community, combining mobile computing with Asset Tracker and Asset Seller; · Delivered and deployed a customized Asset Seller platform to Xstrata Corporation to effect the disposition of surplus mining assets; · Initiated initial user interface design for the Group Purchasing platform subsequently named Discount This; · Increased the volume of third party auction events in the light-duty construction equipment and utility vehicle categories, with successful value realization and improved sales cycle efficiency; · Evidenced continued effectiveness in the remarketing of corporate aircraft and established Asset Seller as a leading platform for sales of high value asset categoriesby displaying showcased items in unprecedented rich detail; · Awarded two supply arrangements with the Canadian Federal Government, qualifying Northcore for the provision of business technology services, one directly and one in partnership with Ottawa based Donna Cona Inc.; · Completed the development of additional security modules required for Northcore’s core products to achieve US bank certification; · Entered into a collaborative sales and marketing agreement with Revere Corporation where both parties can now serve their customers with a broader product offering; and · Delivered a number of enhancements to a customized Asset Tracker application used by a Global Electronics Leasing corporation. Joint Venture with GE Commercial Finance Throughout 2010, Northcore maintained a strong focus on GE Asset Manager, our joint venture with GE Commercial Finance.The year saw significant enhancements made to the entire portfolio of Joint Venture products, with substantial new releases of Asset Seller and Asset Tracker delivered to clients.In addition Northcore worked closely with GE internal teams to execute tasks required to achieve Bank Certification for internal and customer facing applications. Remarketing portals such as GEasset.com and ToroUsed.com have also experience solid results in terms of viewership and sell-through. 18 In specific, the joint venture has shown its efficacy in helping partners accelerate remarketing and redeployment of fixed assets in spite of a sub-optimal economic climate.Both stakeholders remain committed to helping the venture achieve its full potential and a broader reach to GE customers. FISCAL 2009 Northcore completed a number of customer and financing activities throughout the course of 2009.These activities were designed to accelerate revenue opportunities, solidify our financial position, and strengthen our abilities to work with our customers and partners. FINANCING ACTIVITIES · Completed a series of debt to equity conversions resulting in full conversions of the original principal amounts of the Series I, J, K and M secured subordinated notes.As a result of these conversions, the Company’s total liabilities have been reduced by 65 percent since the start of the year decreasing from $3,215,000 to $1,121,000 at the year end; · Raised $1,320,000 of new equity through the exercise of the Series M warrants and additional proceeds of $112,000 through the exercise of compensation options; and · Closed an equity private placement, securing net proceeds of $495,000 through the issuance of common shares and warrants; CUSTOMER ACTIVITIES During 2009, Northcore focused on expanding the breadth of existing customer relationships and extending the product line in order to open up new opportunities. Results of this strategy include: · Initiated a Working Capital Engine™ marketing campaign under a new sales leader, as well as formed Southcore Technologies to market our technology products to new territories; · Signed an agreement with NACCO Materials Handling Group (NMHG), to create a holistic remarketing platform to connect qualified buyers with used lift truck inventory from a North American network of authorized Hyster and Yale dealers; · Completed an implementation of a next generation mobile application that would assist NMHG in streamlining their remote inspection and inventory process; · Implemented a new media marketing platform supporting the sale of corporate aircraft.The site delivers a new level of viewer immersion to the industry, previously only provided by world leading art galleries and museums; · Developed a direct marketing product to support a major strategic partner in a high profile sales initiative; · Delivered a prototype for Home Hardware Stores Limited, to provide an intranet for Home Hardware Dealers across Canada to more efficiently source assets for their business needs; · Renewed a major application hosting contract with a key strategic partner and added an expanded scope of services; and · Worked with a key strategic partner to deliver a new online marketing presence and supporting structures. JOINT VENTURE WITH GE COMMERCIAL FINANCE Throughout 2009, Northcore continued to support GE Asset Manager, LLC, our joint venture with GE Commercial Finance.The delivery of a cutting edge mobile application for a key GE partner, NMHG, illustrates this focus. Working with our partners at GE, we have added new products to the portfolio. An example of this is the new media remarketing system currently being used to vend high-end corporate aircraft online. The joint venture has also supported numerous third party sales events for key GE clients, as well as managing the delivery of the associated eMarketing campaigns. 19 In summary, the joint venture continued to show its increasing value to both partners in a year of challenging economic circumstances. We believe that this value equation will remain in evidence throughout the coming year. FISCAL 2008 Northcore completed a number of customer and financing activities throughout the course of 2008.These activities were designed to accelerate revenue opportunities, solidify our financial position, and strengthen our abilities to work with our customers and partners. FINANCING ACTIVITIES · Completed a series of private placements securing gross proceeds of $1,803,000 through the issuances of Series L, M and N secured subordinated notes; and · Entered into an agreement with the remaining Series G debt holders to repay the accrued interest of $113,000 and the principal of $240,000 over a two year term at an interest rate of 12 percent, in blended interest and principal quarterly payments of $40,000, CUSTOMER ACTIVITIES During 2008 Northcore focused on expanding the breadth of existing customer relationships and extending the product line in order to open up new opportunities. Results of this strategy include: · Significant enhancements to the core Asset Tracking system, performed in partnership with Kraft Foods, enabling anticipatory asset sourcing; · Creation of the first generation of a mobile Asset Tracking platform, extending product reach into a customer base that requires a portable, rugged-ized, execution environment; and · Completed the delivery of a large scale mission critical application to a Fortune 500 company that was put into global use. JOINT VENTURE WITH GE COMMERCIAL FINANCE Throughout 2008, Northcore continued to support GE Asset Manager, LLC, our joint venture with GE Commercial Finance. The provision of Asset Disposition services to a number of key clients, such as Western Express, Kitty Hawk, and the Hyster and Yale corporations, are examples of this focus. Working closely with GE, we have also augmented the core GEAM product suite, with enhancements to Asset Appraiser and tighter integration of the Asset Tracking technology to the Asset Sales platform. We expect this to have broad customer appeal. We also supported a significant international expansion in the use of Asset Tracker by Kraft Foods. COMPANY’S JOINT VENTURE WITHGE COMMERCIAL FINANCE On December 31, 2ystems USA, Inc. (“ADB USA”), a wholly owned subsidiary of the Company, entered into an Amended and Restated Operating Agreement (the “Operating Agreement”) with General Electric Capital Corporation through its business division GE Commercial Finance. This agreement was entered into in connection with the establishment of GE Asset Manager, LLC, a joint business venture in which both GE Commercial Finance and ADB USA hold a 50 percent interest.Pursuant to this business venture, GE Commercial Finance and ADB USA also entered into the following agreements that are included as exhibits to the Operating Agreement:ADB License Agreement, ADB Services Agreement, GE License Agreement and GE Service Agreement. GE Asset Manager, LLC, which carries on business under the name GE Commercial Finance Asset Manager (“GE Asset Manager”), is an integrated, web-based business enabling mid- and large-size organizations to reduce operating costs by simplifying and consolidating their asset management programs. GEAM features all-in-one capabilities designed for sourcing of new equipment, tracking and reallocation of existing assets, automated appraisal management and disposition of surplus equipment. PRINCIPAL CAPITAL EXPENDITURES AND DIVESTITURES For a description of principal capital expenditures and divestitures, seeITEM 5 - OPERATING AND FINANCIAL REVIEW AND PROSPECTS MANAGEMENT’S DISCUSSION AND ANALYSIS OF 20 FINANCIAL CONDITION AND RESULTS OF OPERATIONS As of February 28, 2011 we do not have any significant current capital divestitures or any current capital expenditures. B. BUSINESS OVERVIEW The Company provides a Working Capital Engine™ that helps organizations source, manage, appraise and sell their capital equipment.We refer to our product and services suite as asset lifecycle management solutions.Our solutions can reduce sourcing and procurement costs, improve tracking and monitoring of asset performance and reduce operational downtime. Designed to help our customers get full value from their capital assets, we believe the Company’s integrated asset management solutions: · Streamline sourcing/procurement activities while reducing purchasing costs; · Schedule preventative and corrective maintenance activities, eliminating unnecessary operational downtimes and reducing maintenance costs; · Manage inventory of materials more effectively, resulting in reduced purchase costs, improved access to supplies, and easier tracking of assets regardless of their location; and · Generate higher yield for surplus assets that are disposed or sold on-line. Northcore owns a 50 percent interest in GE Asset Manager, LLC a joint business venture launched with GE Commercial Finance which operates under the name GE Commercial Finance Asset Manager(see Part I - Item 4.A - “Joint Venture with GE Commercial Finance”). GEAM offers a suite of integrated, web-based solutions that are designed to help organizations gain greater control of their capital assets and implement new process efficiencies to their operational activities which we believe enables our customers to: · Automate sourcing and tendering processes; · Track and re-deploy assets more effectively; · Automate equipment appraisals; and · Efficiently market and sell surplus equipment. We believe however, that the current economic turmoil bodes well for Northcore. In times where access to new capital is reduced, or rendered more difficult, companies are motivated to “stretch” existing capital investments by redeploying idle and surplus assets back into productive use. In addition, assets that are ultimately unneeded represent a “harvest” opportunity, if they can be liquidated efficiently. The product suite offered by Northcore and by extension our joint venture (GE Asset Manager, LLC) provides an efficient, cost effective solution to help organizations achieve these goals. INDUSTRY BACKGROUND AND OVERVIEW Asset management applications have existed for more than thirty years, initially through computerized maintenance management systems (CMMS), and more recently including more comprehensive and robust enterprise asset management (EAM) and enterprise resource planning (ERP) solutions.These early systems automated daily management of assets, while more recent ERP solutions consolidated basic asset information with financial information at the corporate level. Asset Management applications, as provided by Northcore, encompass elements of both approaches, and are increasingly delivered via web-based or hosted systems. Current asset management systems provide a number of capabilities including maintenance scheduling, materials management, electronic procurement, and asset tracking. In essence, asset management activities have evolved to integrate all aspects of an asset’s lifecycle. There are a number of industry trends driving the demand for asset management capabilities, including the need to: · Improve the utilization of assets; · Comply with industry standards and requirement such as, Sarbanes-Oxley financial requirements; 21 · Reduce operating expenses and improve bottom-line performance; and · Introduce new operational efficiencies. PRODUCTS AND SERVICES The Company offers solutions to manage all aspects of the asset lifecycle – sourcing/procurement, maintenance, materials management and disposition.Below is a detailed description of our offerings: Dyn@mic Buyer (TM) An on-line sourcing solution, Dyn@mic Buyer automates tendering activities, and can be used to improve the decision-making process involved in the sourcing of goods by providing automated analysis and selection among competing supplier bids, based on a variety of pre-determined factors. Key features include: · The ability for buyers to create tenders using automated tools that accelerate the purchasing process and reduce procurement costs. · Capabilities for buyers to post and distribute their tenders on-line to qualified suppliers. · The ability for buyers to assign values to criteria involved in the purchase decision, such as price, product availability, post-sales support and certification standards.Buyers then weigh suppliers’ responses to tender questions for evaluation. · Functionality that allows for the posting of detailed technical information, question and answer forums, and automatic e-mail notification of amended or new buyer-posted documents. · Capabilities to allow for the use of sealed bid-sourcing formats enabling users to post their product or service requirements to selected vendors.The sealed bid system differs from the request for quotation in that the vendors only have one opportunity to supply a bid.Only after the close of the auction is the user able to view the vendor bids. Dyn@mic Buyer is delivered to our customers via a hosted model. Fees for Dyn@mic Buyer are determined on an annual basis, depending on the number of sourcing events identified by customers. Service fees are charged separately for implementation, systems integration, training and other consulting activities. Dyn@mic Buyer can be bundled with our procurement solutions or used separately depending on customer requirements. Dyn@mic Seller (TM) An on-line sales solution designed to help our customers with the disposition of surplus assets and equipment.Dyn@mic Seller integrates multiple pricing methods, such as fixed priced, top bid (auction), Dutch (declining price) and hybrids, through private-labeled websites. Dyn@mic Seller is delivered through a hosted model. Key capabilities of the product include: · Traditional rising price auctions, where the highest bids win the items being sold. The rising price auction allows participants to competitively bid on available products by incrementally adjusting their bid amounts.Our user interface allows users to easily identify current leading bidders, minimum new bids and initial bid pricing. Participants are informed of their bid status, and advised whether they have won, been outbid, approved or declined via electronic mail. · A patented Dutch (declining) auction format, in which a starting price is set and a limited time period is allocated for a fixed quantity of the product to be sold.As time advances, the price drops in small increments until the asset is sold.The declining bid auction allows participants to bid in a real-time format utilizing on-screen data which provides the time and quantity remaining as well as the falling price of the items for sale. · Hybrid auction formats that blend multiple pricing formats to meet a customer’s particular needs. 22 · Fixed price sales where assets are sold in a catalogue or directory format.The purchaser cannot bid on the price, but merely elects whether or not to purchase the good or service. Our customers pay monthly hosting fees for use of Dyn@mic Seller and typically also enter into a revenue sharing arrangement with us.Service fees for implementation, systems integration, training and other consulting activities are charged separately. RELATED SERVICES In connection with our software offerings, we provide the following services to our customers: CONSULTING A significant number of our customers request our advice regarding their business and technical processes, often in conjunction with a scoping exercise conducted both before and after the execution of a contract.This advice can relate to development or optimization of assorted business processes, such as sourcing or procurement activities, assisting in the development of technical specifications, and recommendations regarding internal workflow activities. CUSTOMIZATION AND IMPLEMENTATION Based generally upon the up-front scoping activities, we are able to customize our solutions as required to meet the customer's particular needs.This process can vary in length depending on the degree of customization, the resources applied by the customer and the customer's business requirements.We work closely with our customers to ensure that new features and functionality meet their expectations.We also provide the professional services work required for the implementation of our customer solutions, including loadingof data, identification of business processes, and integration to other systems applications. APPLICATION DEVELOPMENT A growing number of our customers have engaged us to develop web-based applications that support their unique asset management requirements. Typically, these application development projects become the proprietary technology of our customers and are not resold by us. We charge customers based on hourly service rates or through a fixed price format. TRAINING Upon completion of implementation (and often during implementation), we train customer personnel to utilize our solutions.Training can be conducted in one-on-one or group situations. We also conduct “train the trainer” sessions. MAINTENANCE AND SUPPORT We provide regular software upgrades and ongoing support to our customers. Northcore provides these services for a yearly maintenance fee of 18 percent of the license fee for client/server environment or as part of its monthly hosting fees. HOSTING We also provide technology-hosting services to our customers.Through these services,customers gain access to Northcore's applications via the Internet through dedicated, secure websites. Our hosting services enable customersto accelerate the deployment oftechnology initiatives while limiting investments in systemsconfiguration and new hardware infrastructure. GE ASSET MANAGER, LLC (GEAM) GEAM is a joint venture between GE Commercial Finance and Northcore Technologies Inc. that combines GE’s equipment financing and asset management expertise together with our experience in providing mission critical technology solutions for asset lifecycle management. 23 With organizations needing to generate improved bottom-line results and comply with new financial regulatory requirements, GEAM has introduced a new suite of integrated, web-based solutions that are designed to help organizations gain greater control of their capital assets and implement new process efficiencies to their operational activities. Our industry-proven solutions enable our customers to: · Automate sourcing and tendering processes. · Track and re-deploy assets more effectively; · Automate equipment appraisals; and · Efficiently market and sell surplus equipment. The four key components to Asset Manager’s offerings are as follows: Asset Buyer Asset Buyer is a web-based solution designed for automating sourcing activities and improving purchasing decisions.Using Asset Buyer, purchasers can determine the factors that are the most important to their procurement decisions and identify suppliers that deliver the greatest value – from the lowest price to the ability to match exact specification requirements. Asset Buyer also streamlines the procurement process, making it easier to create and distribute tenders, select vendors and negotiate with suppliers. With Asset Buyer, organizations can: · Generate cost savings on sourcing activities; · Reduce purchasing cycle times; · Take advantage of multiple sourcing formats including request for proposals, reverse auction, and sealed bid; and · Rank suppliers based on their ability to match buying criteria improve relations with suppliers through on-line collaborations. Asset Tracker Designed to allow organizations to more effectively utilize their assets, Asset Tracker is a web-based solution for keeping track of the location, details and status of capital equipment – regardless of where the equipment is being deployed. Using a dedicated tracking site that is password protected, Asset Tracker provides users the ability to search and locate capital assets throughout their organization. Users can search for equipment in a number of ways.Assets can be searched by business unit, function, or by specific piece of equipment category. Once an asset is located, users can determine its status and take appropriate action.Idle or under-utilized assets, for example, can be re-deployed, helping to increase their value to the organization and reducing capital spending on new equipment. Assets no longer required or deemed surplus can be earmarked for disposition through traditional or on-line sales methods, such as Asset Seller (described below). With Asset Tracker, users can: · Search and request for capital equipment within their organization, across multiple locations or facilities; · Review asset details, such as equipment description, image, financial information, and contact information; · Add new asset details by uploading data from spreadsheet applications; 24 · Extract asset details and generate asset management reports; · Instantly determine the status of capital equipment; · Transfer and re-deploy idle assets; and · Dispose of unnecessary or surplus equipment. Asset Appraiser Asset Appraiser is a web-based solution that allows organizations to more effectively manage the capital equipment appraisal process. With Asset Appraiser users can create an appraisal scope, confirm appraisal data, distribute documents and data collection tools, compile appraisal results and access stored appraisals on-line in a protected environment. Asset Appraiser allows users to: · Automate and accelerate the appraisal process using web-based tools; · Gain instant access to ongoing project details from anywhere in the world; · Store asset data in a secure repository for future reference, retrieval and analysis; · Access appraisals in a 24 x 7 environment; · Store and review appraisals in a secure environment; · Download spreadsheet templates into reports; · Add attachments, such as image, text or movie files, to reports; and · Assist with compliance with the Uniform Standards of Professional Appraisal Practice. Asset Seller Asset Seller facilitates instant and global access to a buying community by presenting surplus equipment or inventory on geasset.com, GE's equipment re-marketing website. Asset Seller is a proven take-to-market solution that will connect a company's equipment to a global community of qualified organizational buyers using multiple sales platforms, all developed to help maximize asset recovery value and improve cycle time. Asset Seller brings together multiple sales platforms into one integrated on-line environment, providing flexibility, while maximizing the yield for your surplus equipment. Asset Seller's direct sale platform features equipment showcases that are designed to promote private treaty sales. Other sales platforms available through Asset Seller include ranked sealed bid and top bid sale events that enable you to market equipment in an auction-like environment. Utilizing GE's patent pending ranked sealed bid method, Asset Seller encourages multiple bids and retains buyer anonymity, creating competitive sales environments that generate a higher recovery for asset investment. Asset Seller also enables organizations to feature equipment specifications, photos, videos and contact information, and allows them to coordinate off-line sales activities such as equipment inspections. Current customers of Asset Seller, through our joint venture, include The Toro Company. THIRD PARTY BUSINESS RELATIONSHIPS Designed to extend the value of the solutions we deliver to our customers, Northcore has fostered relationships with a number of leading technology and professional service organizations. These relationships allow Northcore to develop world-class offerings that leverage the leading-edge technologies, proven methodologies and subject matter expertise of our business partners. Northcore’s existing business relationships include: 25 GE COMMERCIAL FINANCE Backed by more than 65 years of operating experience, a strong credit rating, and the vast resources of its parent, General Electric Company, GE Capital offers a wide range of value-added financial products and services through a network of 28 specialized businesses in five core niches: Equipment Management, Customer Services, Specialized Financing, Mid-Market Financing and Specialty Insurance. DONNA CONA Donna Cona is Canada's largest Aboriginal Information and Communications Technology company. The company was incorporated in 1996, and has successfully been providing information technology and management consulting services to public sector organizations. MOTOROLA A global communications leader, powered by, and driving, seamless mobility. Motorola is revolutionizing broadband, embedded systems and wireless networks - bringing cutting-edge technologies into your everyday life, with style. ADB SYSTEMER AS Based in Stavanger, Norway ADB Systemer AS provides enterprise asset management technology for oil and gas companies and public sector organizations. Upon the share sale of ADB Systemer AS, effective June 30, 2006, the Company entered into a value added reseller agreement with ADB Systemer AS to continue to bring WorkMate and ProcureMate to market. GEM GROUP Global Emerging Markets Group, www.gemgroup.ch was founded in 1991. GEM is a USD 3.4 billion Swiss-based investment group having completed 285 transactions in 60 countries. The firm is an alternative investment group that manages a diverse set of investment vehicles across the world. GEM’s funds include: CITIC/GEM Fund; VC Bank/GEM Mena Fund; Kinderhook; GEM Global Yield Fund; GEM India and Banco Pine/GEM Funds. BUSINESS CYCLES As many of the customers of the Company and GEAM are large, multinational organizations or quasi-governmental entities, we may experience increasingly longer sales and collection cycles. Additional information on business cycle risks are set out in Item 3.D. of this Annual Report under the heading Risk Factors. For additional information regarding business cycles, see Part I - Item 5 under the heading “OPERATING AND FINANCIAL REVIEW AND PROSPECTS – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS”. STRATEGY Our business strategy is to expand our customer base, particularly in the financial services, manufacturing, public, and oil and gas sectors, through superior software functionality and through the industry expertise of our employees.In particular, our strategy is comprised of the following key components: EXPAND JOINT VENTURE WITH GE AND INCREASE OUR CUSTOMER BASE Since the launch of GE Asset Manager, we have focused our efforts on increasing the number of joint venture customers and enhancing our portfolio of asset management technology. This focus will be a cornerstone of our efforts in 2011. 26 STRENGTHEN OUR POSITION AS AN ASSET MANAGEMENT SOLUTION PROVIDER AND IMPROVE OUR VISIBILITY AMONG TARGET SECTOR While we have expanded our customer base and increased the number of users of our technology, Northcore is committed to solidifying our position as a provider of asset management solutions particularly among our target markets. MAINTAIN AND ENHANCE OUR TECHNOLOGY Based on the relative pricing and functionality of our products as compared with those of our competitors, we consider our proprietary software offerings to be competitive, however it is critical that we continue to maintain and enhance our technology. SEEKING ACQUISITIONS AND STRATEGIC INVESTMENTS We plan to expand by seeking technologies, products, and services that complement our existing business.If appropriate opportunities are available, we may acquire businesses, technologies or products or enter into strategic relationships that may further diversify revenue sources and product offerings, expand our customer base or enhance our technology platform. CUSTOMERS We provide our solutions to customers in a variety of industries, including: financial services, manufacturing, government and oil and gas. The revenue structures and particular services provided vary depending upon the needs of the customer and the solution concerned.For licensed offerings we generally collect a license fee based on number of users, service fees for implementation and training, and support and maintenance fees that are collected on a recurring annual basis. For hosted offerings, we generally collect an up-front implementation fee, monthly hosting fee, and a share of revenue or transaction volumes. The following is a representative list of some of the customers for whom we have implemented or are implementing our solutions: Customer Solution(s) Industry Segment Geographic Location GE Capital Solutions Asset Seller Financial Services US Global Electronics Services-GE Capital Solutions Asset Tracker Financial Services US GE Infrastructure Asset Tracker Manufacturing US NACCO Materials Handling Group (NMHG) Asset Seller & Asset Tracker Manufacturing US The Toro Company Asset Tracker Manufacturing US Kraft Foods Global, Inc. Asset Tracker Manufacturing US SALES AND MARKETING We market our solutions primarily through our direct sales force. Our sales organization is regional with personnel located in our principal offices in Toronto, Canada. Our marketing efforts are focused on targeted marketing campaigns, rather than broad-based "awareness" campaigns. Potential customers are identified through direct contact, responses to requests for information, attendance at trade shows and through industry contacts. The GE sales force takes the lead in the sales and marketing efforts of the Asset Manager joint venture. 27 We use reference customers to assist us in our marketing efforts, both through direct contact with potential customers and through site branding and case studies.We also rely on our co-marketing partners to assist in our marketing efforts. TECHNOLOGY PLATFORM Northcore has devoted significant resources to developing its proprietary software technology. The technology platform is constructed using distributed software technologies which allow for rapid development and deployment of new software technology in order to take advantage of emerging business opportunities. Our company's core technology platform is based on Microsoft applications, including the Windows NT operating system and a SQL server relational database, all residing on scaleable hardware. The software is constructed using an advanced proprietary XML framework and resides on an N-tier architecture. The support of open systems allows integration with a large variety of existing commercial, proprietary and legacy applications.Other applications, which are also operational in a Microsoft NT environment, have been developed using Power Builder and are dependent on an Oracle relational database. CUSTOMER SERVICE AND TECHNOLOGY Based on the relative pricing and functionality of our products as compared with those of competitors, we believe that our proprietary software provides a competitive advantage, and that our future success depends, in part, on our ability to continue developing and enhancing that software.Therefore, we have focused our customer service and technology efforts on the continued development of our proprietary software offerings. Our ongoing software development and technology efforts are aimed at the continued “productization” of specific elements of our software, enhancing the features and functionality of our existing software components, the development of new software components, and the integration of superior third party technology into our environment.Productization involves the development of reusable applications to reduce programming time and costs for customer implementations. Our software development and technology expenditures were approximately $734,000, $738,000, and $689,000 for the year ended December 31, 2010, 2009 and 2008, respectively, including salaries and related expenses of our personnel engaged in research and development. Our software development and technology activities in 2010 included the ongoing development of new applications framework implemented in Microsoft.Net. The new framework will be used as the foundation of all future Web based products. There was also a substantial amount of time devoted to the extension of our integration tool set, which allows us to connect our core product suite to pre-existing customer owned third party applications. CUSTOMER CONCENTRATION The majority of our revenue is generated by a small number of customers as discussed above in Item 3-D Risk Factors - WE DEPEND HEAVILY ON A LIMITED NUMBER OF CUSTOMERS, AND IF WE LOSE ANY OF THEM OR THEY REDUCE THEIR BUSINESS WITH US, WE WOULD LOSE A SUBSTANTIAL PORTION OF OUR REVENUES. See also Item 5-D under the heading Credit Risk. INTELLECTUAL PROPERTY We rely on a combination of patent, copyright, trademark and trade secret laws, as well as confidentiality agreements and technical measures, to establish and protect our proprietary rights. In March 1999 and July 2001, we received patents from the U.S. Patent and Trademark Office covering the process whereby we conduct Dutch auctions over electronic distribution channels. We have patent applications pending in Canada covering the same technology.We also continue to explore other patent opportunities, and may have other applications pending from time to time. We do not believe, however, that our ability to obtain patents is material to our success or results. 28 Our proprietary software is subject to common law copyright protection, but we do not have, and do not intend to pursue, any registered copyrights.Common law protection may be narrower than that which we could obtain under registered copyrights.As a result, we may experience difficulty in enforcing our copyrights against certain third party infringements.The source code for our proprietary software is protected as a trade secret. Our major trademarks or tradenames include: Northcore™, DYN@MIC SELLER™, DYN@MIC BUYER™, WORKING CAPITAL ENGINE™ and POWERED BY Northcore™. We also claim rights in other unregistered trademarks. Our competitive position is also dependent upon our unpatented trade secrets.In an effort to protect our trade secrets, and as part of our confidentiality procedures, we generally enter into confidentiality and non-disclosure agreements with our employees and consultants and generally limit access to and distribution of our software, documentation and other proprietary information.Additionally, we limit physical access to our premises, software and hardware and employ security measures to protect against damage or theft. In 2009, the Company entered into a technology licensing agreement with a Fortune 500 company that provides Northcore with access to a portfolio of intellectually property patents over a six-year period for a minimum fee of US $260,000 over the term of the agreement. COMPETITION The market for each solution comprising our asset lifecycle management suite is intensely competitive.Many of the companies we compete with have much greater financial, technical, research and development resources than we do. To remain and become more competitive, we will need to make continued investments in product development and improve our market visibility and financial situation. Although we offer a broad range of asset lifecycle management solutions, we face significant competition in each of the component product areas from the following companies: · Sourcing – Ariba, Inc., Emptoris, Inc., Moai, and SAP AG; · Procurement –Ariba, Inc., IBM, and broader ERP solution providers such as Oracle and SAP AG; · Asset Management– Indus International Inc., Infor, IBM, Mincom Ltd., and broader ERP solution providers such as Oracle and SAP AG; and · Sales solutions – eBay Inc. In addition, many organizations use in-house developers to develop solutions for certain elements of the asset lifecycle. 29 C. ORGANIZATIONAL STRUCTURE The Company has the following organizational structure, which includes the subsidiaries as set out below: CORPORATE ORGANIZATIONAL STRUCTURE AS OF FEBRUARY 28, 2011 D. PROPERTY, PLANT AND EQUIPMENT The table below lists the location of our facilities, which is held by us pursuant to a lease agreement, and summarizes certain information about the location. Location Use Square Feet (Approximate) Term of Lease 302 The East Mall, Suite 300 Toronto, Ontario Executive, Administrative, Engineering and Marketing Expires Oct. 2014 We believe that we have adequate space for our current needs.As we expand, we expect that suitable additional space will be available on commercially reasonable terms.We do not own any real estate nor do we currently own or lease warehouse space. ITEM 4A - UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 5 -OPERATING AND FINANCIAL REVIEW AND PROSPECTS MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS ITEM 18. YOU SHOULD READ THE FOLLOWING DISCUSSION AND ANALYSIS IN CONJUNCTION WITH "ITEM 3.A-SELECTED FINANCIAL DATA" AND OUR CONSOLIDATED FINANCIAL STATEMENTS AND THE RELATED NOTES INCLUDED ELSEWHERE IN THIS ANNUAL REPORT.IN ADDITION TO HISTORICAL INFORMATION, THE FOLLOWING DISCUSSION CONTAINS CERTAIN 30 ITEM 19.FORWARD-LOOKING STATEMENTS THAT INVOLVE KNOWN AND UNKNOWN RISKS AND UNCERTAINTIES, SUCH AS STATEMENTS OF OUR PLANS, OBJECTIVES, EXPECTATIONS AND INTENTIONS.SEE "FORWARD-LOOKING STATEMENTS". Overview The Company provides a Working Capital Engine™ that helps organizations source, manage, appraise and sell their capital equipment.We refer to our product and services suite as asset lifecycle management solutions.Our solutions can reduce sourcing and procurement costs, improve tracking and monitoring of asset performance and reduce operational downtime. The Company operates in a single reportable operating segment, that is, the design and delivery of software solutions for use by its customers. The single reportable operating segment derives its revenues from the sale of software licenses and related services. Our company is headquartered in Toronto (Canada). Our shares trade on both the Toronto Stock Exchange (TSX: NTI) and the OTC Bulletin Board (OTCBB: NTLNF). SELECTED ANNUAL INFORMATION Year ended December 31, (in thousands, except loss per share) Revenues $ $ $ Operating expenses: General and administrative Customer service and technology Sales and marketing Stock-based compensation 43 Depreciation 22 29 33 Total operating expenses Loss from operations before the under-noted ) ) ) Interest expense: Cash interest expense Accretion of secured subordinated notes Total interest expense Other expenses (income): Gain on settlement of debt ) - - Provision for impaired investment - - Total other expenses - - LOSS AND COMPREHENSIVE LOSS FOR THE YEAR $ ) $ ) $ ) LOSS PER SHARE, BASIC AND DILUTED $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED (000’s) 31 RESULTS OF OPERATIONS Comparison of Years Ended December 31, 2010 and December 31, 2009 Loss:Our loss for the year ended December 31, 2010 was $2,918,000, an increase of $509,000 or 21 percent from the loss of $2,409,000 reported for the year ended December 31, 2009.The increase in loss was attributable to the provision for impaired investment, increase in operating expenses and decrease in revenues, partially offset the decrease in interest expense and a gain on settlement of debt.Excluding these non-recurring non-cash expenses, the loss increased by $22,000 or one percent from 2009. Operational EBITDA is defined as the loss before interest, taxes, depreciation, stock-based compensation and other non-recurring expenses.The Company considers Operational EBITDA to be a meaningful performance measure as it provides an approximation of operating cash flows.Operational EBITDA should not be considered as a substitute or alternative for operating loss or loss for the year, in each case determined in accordance with GAAP. The Operational EBITDA loss was $1,737,000 for 2010 as compared to $1,669,000 for 2009, an increase in the EBITDA loss of $68,000 or four percent. The increase in Operational EBITDA loss was due to a decrease in revenues, largely offset by reduction in operating costs. Revenues:Revenues are comprised of services (application development activities, software implementation and license fees, training and consulting, product maintenance and customer support), application hosting and royalty fees. Revenues decreased to $636,000 for the year ended December 31, 2010 from $759,000 for the year ended December 31, 2009, representing a decrease of $123,000 or 16 percent.The decrease in services revenue was the main reason for the decline in revenues. General and Administrative:General and administrative expenses include, primarily: all salaries and related expenses (including benefits and payroll taxes) other than technology staff compensation (which is included in customer service and technology expenses), and sales and marketing staff compensation (which is included in sales and marketing expenses), occupancy costs, foreign exchange gains or losses, professional fees, insurance, investor relations, regulatory filing fees, and travel and related costs. General and administrative expenses increased by $182,000 or 14 percent, to $1,451,000 for the year ended December 31, 2010, as compared to $1,269,000 for the year ended December 31, 2009.The increase in expenses over the same period of last year was mainly due to an increase in financing fees, partially offset by savings in professional fees and bad debt expense.In addition, prior year’s expenses included a significant reduction in licensing fees as a result of settlement of past debts for $240,000 less than the amounts recorded. Customer Service and Technology:Customer service and technology expenses consist of costs associated with acquired and internally developed software, and research and development expenses, including fees to independent contractors and salaries and related expenses of personnel engaged in these activities. Customer service and technology expenses the year ended December 31, 2010 amounted to $734,000, relatively consistent with $738,000 for the year ended December 31, 2009. Sales and Marketing:Sales and marketing costs include all salaries and related expenses of sales and marketing personnel as well as business development expenses such as advertising, sales support materials, and trade show costs. Sales and marketing costs the year ended December 31, 2010 amounted to $188,000, relatively consistent with $181,000 for the year ended December 31, 2009. Employee Stock Options:For the year ended December 31, 2010, employee stock option expense amounted to $358,000, as compared to $183,000 for the year ended December 31, 2009, an increase $175,000.The 32 increase was due to 7,515,000 stock options granted and related vesting expense in the current year as compared to 1,870,000 stock options granted and related vesting expense in 2009. Depreciation:Depreciation expense for the year ended December 31, 2010 was $22,000, a slight decrease from the $29,000 recorded for the year ended December 31, 2009. Interest Expense:Interest expense reflects interest incurred from debt instruments and loans.Interest expense for the year ended December 31, 2010 was $314,000 compared to $768,000 for December 31, 2009, representing a decrease of $454,000 or 59 percent.During 2010, cash interest expense of $154,000 and non-cash interest expense of $160,000 was incurred related to the secured subordinated notes and notes payable.Comparatively, cash interest expense of $260,000 and non-cash interest expense of $508,000 was recorded in 2009.The reduction in interest expense was due to the full conversions of Series I, J, K and M subordinated notes during 2009. Comparison of Years Ended December 31, 2009 and December 31, 2008 Loss:Our loss for the year ended December 31, 2009 was $2,409,000, an increase of $54,000 or two percent from the loss of $2,355,000 reported for the year ended December 31, 2008.The increase in loss was attributable to the increase in operating and interest expenses, partially offset the increase in revenues. The Operational EBITDA loss was $1,669,000 for 2009 as compared to $1,550,000 for 2008, an improvement in the Operational EBITDA loss of $119,000 or eight percent. The increase in Operational EBITDA loss was a combination of an increase in sales and marketing expense, partially offset by an increase in revenues. Revenues:Revenues are comprised of services (application development activities, software implementation and license fees, training and consulting, product maintenance and customer support), application hosting and royalty fees. Revenues increased to $759,000 for the year ended December 31, 2009 from $741,000 for the year ended December 31, 2008, representing an increase of $18,000 or two percent.The increase in revenues was attributed to the increase in application hosting as a result of additional applications being hosted during 2009, partially offset by a decrease in services and royalty fees. General and Administrative:General and administrative expenses include, primarily: all salaries and related expenses (including benefits and payroll taxes) other than technology staff compensation (which is included in customer service and technology expenses), and sales and marketing staff compensation (which is included in sales and marketing expenses), occupancy costs, foreign exchange gains or losses, professional fees, insurance, investor relations, regulatory filing fees, and travel and related costs. General and administrative expenses decreased by $216,000 or 15 percent, to $1,269,000 for the year ended December 31, 2009, as compared to $1,485,000 for the year ended December 31, 2008.Savings over the same period of last year was mainly due to a significant reduction in licensing fees as a result of settlement of past debts for $240,000 less than the amounts previously recorded and lower financing fees, partially offset by an increase in investor relations and bad debt expense. Customer Service and Technology:Customer service and technology expenses consist of costs associated with acquired and internally developed software, and research and development expenses, including fees to independent contractors and salaries and related expenses of personnel engaged in these activities. Customer service and technology expenses increased by $49,000 or seven percent, to $738,000 for the year ended December 31, 2009, as compared to $689,000 for the year ended December 31, 2008.The increase in expenses was due primarily to the increase in staffing levels compared to last year. Sales and Marketing:Sales and marketing costs include all salaries and related expenses of sales and marketing personnel as well as business development expenses such as advertising, sales support materials, and trade show costs. 33 Sales and marketing costs for the year ended December 31, 2009 amounted to $181,000, as compared to $117,000 for 2008, representing an increase of $64,000 or 55 percent.The addition of a new sales leader and the related marketing and business development expenses attributed to the increase in sales and marketing costs compared to last year. Employee Stock Options:For the year ended December 31, 2009, employee stock option expense amounted to $183,000, as compared to $43,000 for the year ended December 31, 2008, an increase $140,000.The increase was due to 1,870,000 stock options granted and related vesting expense in the current year as compared to 480,000 stock options granted and related vesting expense in 2008. Depreciation:Depreciation expense for the year ended December 31, 2009 was $29,000, relatively consistent with $33,000 recorded for the year ended December 31, 2008. Interest Expense:Interest expense reflects interest incurred from debt instruments and loans.Interest expense for the year ended December 31, 2009 was $768,000 compared to $729,000 for December 31, 2008, representing an increase of $39,000 or five percent.During 2009, cash interest expense of $260,000 and non-cash interest expense of $508,000 was incurred related to the secured subordinated notes and notes payable.Comparatively, cash interest expense of $335,000 and non-cash interest expense of $394,000 was recorded in 2008.The increase in interest expense was due to the accretion of Series L, M and N subordinated notes issued during 2008 and the refinanced Series K-Extension notes during 2009. GOING CONCERN While the accompanying consolidated financial statements have been prepared on the basis of accounting principles applicable to a going concern, certain adverse conditions and events cast substantial doubt upon the validity of this assumption.Financial statements are required to be prepared on a going concern basis unless management either intends to liquidate the Company or cease trading or has no realistic alternative but to do so within the foreseeable future.The going concern basis of presentation assumes that the Company will continue in operation for the foreseeable future and be able to realize its assets and discharge its liabilities and commitments in the normal course of operations.The Company has not yet realized profitable operations and has relied on non-operational sources of financing to fund operations.The Company’s ability to continue as a going concern will be dependent on management’s ability to successfully execute its business plan including a substantial increase in revenue as well as maintaining operating expenses at or near the same level as 2010.The Company cannot provide assurance that it will be able to execute on its business plan or assure that efforts to raise additional financings will be successful. These consolidated financial statements do not include adjustments or disclosures that may result from the Company’s inability to continue as a going concern.If the going concern assumption was not appropriate for these consolidated financial statements, then adjustments would be necessary in the carrying values of assets and liabilities, and the reported losses and the balance sheet classifications used. The continued existence beyond 2010 is dependent on the Company’s ability to increase revenue from existing products and services, and to expand the scope of its product offering which entails a combination of internally developed software and business ventures with third parties, and to raise additional financing. CRITICAL ACCOUNTING ESTIMATES The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenue and expenses during the reporting years.Estimates are used when determining items such as the allowance for doubtful accounts, the fair value assigned to the debt and equity components of the secured subordinated notes and the expected requirements for non-operational funding.Actual results could differ from those estimates. 34 CRITICAL ACCOUNTING POLICIES We periodically review our financial reporting and disclosure practices and accounting policies to ensure that they provide accurate and transparent information relative to the current economic and business environment. As part of this process, we have reviewed our selection, application and communication of critical accounting policies and financial disclosures. We have determined that the critical accounting policies related to our core ongoing business activities are primarily those that relate to revenue recognition.Other significant accounting policies are described in Note 3 to our audited annual consolidated financial statements for the year ended December 31, 2010. REVENUE RECOGNITION The Company’s revenues are derived from services (application development activities, software implementation and license fees, training and consulting, product maintenance and customer support), application hosting and royalty fees.Fees for services are billed separately from licenses of the Company’s products.The Company recognizes revenue in accordance with Canadian GAAP, which in the Company’s circumstances, are not materially different from the amounts that would be determined under provisions of FASB Accounting Standards Codification (ASC) Subtopic 985-605 (previously the American Institute of Certified Public Accountants Statements of Position (SOP) No. 97-2, “Software Revenue Recognition”, and as amended by Statement of Position 98-9, “Modification of SOP 97-2, Software revenue Recognition, With Respect to Certain Transactions”). The Company also considers the provisions of the Canadian Institute of Chartered Accountants (CICA) Emerging Issues Committee (EIC) 141 and CICA EIC 142, which is analogous to ASC 605, in determining the appropriate revenue recognition methodology. Multiple Deliverable Revenue Arrangements In December 2009, the CICA issued EIC 175, Multiple Deliverable Revenue Arrangements, replacing EIC 142, Revenue Arrangements with Multiple Deliverables. This abstract was amended to (1) exclude from the application of the updated guidance those arrangements that would be accounted for in accordance with ASC 985; (2) provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and the consideration allocated; (3) require in situations where a vendor does not have vendor-specific objective evidence (VSOE) or third-party evidence of selling price, that the entity allocate revenue in an arrangement using estimated selling prices of deliverables; (4) eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method; and (5) require expanded qualitative and quantitative disclosures regarding significant judgments made in applying this guidance. The Company adopted EIC 175 prospectively effective January 1, 2010. The Company is required to determine the appropriate accounting under EIC 175, including whether the deliverables specified in a multiple element arrangement should be treated as separate units of accounting for revenue recognition purposes. In the past, for arrangements involving multiple elements, the Company allocated revenue to each component based on VSOE of the fair value of each element.Effective January 1, 2010, the Company has allocated revenue using the relative selling price method of the separate units of accounting.The multiple elements in an arrangement typically might include one or more of the following: software, application development, maintenance, hosting, and/or other professional service offerings as described in Note 3 of the Company's Annual Financial Statements for 2009.The Company allocates the arrangement fee, in a multiple element transaction, to the separate elements based on their relative selling prices, as indicated by VSOE or third-party evidence of selling price, and if both are not available, estimated selling prices are used.The allocated portion of the arrangement which is undelivered is then deferred. The Company's revenue arrangements may contain multiple elements; however, the adoption of EIC 175 did not have a material impact on the Company's financial statements. 35 Hosting Fees The Company earns revenue from the hosting of customer websites and applications.Under existing hosting contracts, the Company charges customers a recurring periodic flat fee.The fees are recognized as the hosting services are provided. Application Development Fees Typically, development of applications for the Company’s customers are provided based on a predetermined fixed hourly rate basis.Revenue is recognized as time is incurred throughout the development process. Software License Revenue The Company recognizes software license revenue in accordance with the terms of the license agreement and when the following criteria as set out in ASC Subtopic 985-605 are met: ·Persuasive evidence of an arrangement exists; ·Delivery has occurred; ·Fee is fixed or determinable; and ·Collectibility is probable. Software license revenue consists of fixed license fee agreements involving perpetual licenses. Software license agreements may be part of multiple element arrangements that include consulting and implementation services.When these services are considered essential to the functionality of the license, the associated revenue is recognized on the basis of the percentage of completion method as specified by contract accounting principles.When these services are not considered essential to the functionality of the license, the entire arrangement fee is allocated to each element in the arrangement based on the respective VSOE of the fair value of each element.The amount allocated to license revenues is based on the price charged by the Company when the same element is sold in similar quantities to a customer of a similar size and nature.If this amount is not determinable, the residual software license revenue is the amount of the total arrangement fee less the fair value of any undelivered elements.VSOE used in determining fair value for installation, implementation and training is based on the standard daily rates for the type of service being provided multiplied by the estimated time to complete each task.VSOE used in determining the fair value of maintenance and support is based on the annual renewal rates.The revenue allocable to the software license is recognized when the revenue recognition criteria are met.The revenue allocable to the consulting services is recognized as the services are performed. Implementation, Training and Consulting Service Fees The Company receives revenue from implementation of its product offerings, consulting services and training services.Customers are charged a fee based on time and expenses.Revenue from implementation, consulting service and training fees is recognized as the services are performed or deferred until contractually defined milestones are achieved or until customer acceptance has occurred, as the case may be, for such contracts. Product Maintenance and Customer Support Fees The Company receives revenue from maintaining its products and the provision of on-going support services to customers.The maintenance and support fees are typically equal to a specified percentage of the customers’ license fee.If associated with the fixed fee license model, the maintenance revenues received are recorded as deferred revenue and recognized on a straight-line basis over the contract period. Services revenue from maintenance and support is recognized when the services are performed.Maintenance and support revenues paid in advance are non-refundable and are recognized on a straight-line basis over the term of the agreement, which typically is 12 months. UNADOPTED NEW ACCOUNTING PRONOUNCEMENTS Business Combinations In October of 2008, the CICA issued Handbook Section 1582, Business Combinations, concurrently with Handbook Section 1601, Consolidated Financial Statements, and Handbook Section 1602, Non-controlling 36 Interests.Section 1582, which replaces CICA Handbook Section 1581, Business Combinations, establishes standards for the measurement of a business combination and the recognition and measurement of assets acquired and liabilities assumed.Section 1601, which replaces CICA Handbook Section 1600, carries forward the existing Canadian guidance on aspects of the preparation of consolidated financial statements subsequent to acquisition other than non-controlling interests.Section 1602 establishes guidance for the treatment of non-controlling interests subsequent to acquisition through a business combination.These new standards are effective for the Company’s interim and annual consolidated financial statements commencing on January 1, 2011 with earlier adoption permitted as of the beginning of a fiscal year.The Company will consider the impact of the new standards on its consolidated financial statements if the Company has a business combination. International Financial Reporting Standards (IFRS) In 2006, the Canadian Accounting Standards Board (AcSB) published a new strategic plan that will significantly affect financial reporting requirements for Canadian companies.The AcSB strategic plan outlines the convergence of Canadian GAAP with IFRS over an expected five year transitional period. In February 2008, the AcSB confirmed that IFRS will be mandatory in Canada for profit-oriented publicly accountable entities for fiscal periods beginning on or after January 1, 2011. The Company’s first IFRS financial statements will be for the year ending December 31, 2011 and will include the comparative period for 2010.Starting in the first quarter of 2011, the Company will provide unaudited consolidated financial information in accordance with IFRS including comparative figures for 2010. The Company has assembled an IFRS transition team and is committed to the development of its IFRS changeover plan.The Company has completed the impact analysis, evaluation and design phase and is now in the implementation and review phase.As part of Company’s IFRS implementation plan, the Company will continue to review the impact on its business activities, its disclosure and internal controls over financial reporting and its financial reporting systems. B.LIQUIDITY AND CAPITAL RESOURCES The Company has been funded to date primarily through a series of private placements of equity and convertible debentures, option and warrant exercises, sales of equity to strategic partners and gains from investments.Since inception, the Company has received aggregate net proceeds of $96.6 million from debt and equity financing and has realized net proceeds of $25.8 million from disposal of investments. The Company has not earned profits to date and, at December 31, 2010, has an accumulated deficit of $118.9 million.The Company expects to incur losses into 2011 and there can be no assurance that it will ever achieve profitability.Operating results have varied on a quarterly basis in the past and may fluctuate significantly in the future as a result of a variety of factors, many of which are outside of the Company’s control. The Company has incurred negative annual cash flows from operations since inception and expects to continue to expend substantial funds to continue to develop technology, build an infrastructure to support business development efforts and expand other areas of business including the acquisition of, or strategic investments in, complementary products, businesses or technologies.The Company has historically relied on non-operational sources of financing to fund its operations.The Company’s ability to continue as a going concern is dependent on management’s ability to successfully execute its business plan and to successfully repay or refinance obligations as they come due.Management believes that it has the ability to raise additional financing.The Company cannot provide assurance that it will be able to execute on its business plan or assure that efforts to raise additional financings would be successful. Cash decreased by $136,000 to $90,000 as at December 31, 2010 from $226,000 as at December 31, 2009. Current assets of $283,000 were exceeded by current liabilities (excluding deferred revenue) of $1,565,000 in the current fiscal year by $1,282,000.Current assets of $514,000 were exceeded by current liabilities (excluding deferred revenue) of $648,000 by $134,000 in the prior year.Deferred revenue has been excluded from current liabilities as it is expected to be settled by resources other than cash. 37 a) Operating Cash outflows from operating activities declined to $1,577,000 in the current fiscal year compared to cash outflows from operating activities of $1,913,000 in the prior year.The decline was due to with a decrease in non-cash working capital as per below. Non-cash working capital resulted in inflows of $314,000 in fiscal 2010 as compared to outflows of $224,000 in fiscal 2009, an improvement of $538,000, as summarized in the following table: Change (in thousands on Canadian dollars) Accounts receivable $
